Citation Nr: 1810730	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-27 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1990 to August 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in August 2016.  The issues on appeal at that time were whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a broken nose and whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  Both referenced claims were reopened, and service connection for residuals of a broken nose was previously granted by the RO.  The remaining issue on appeal is that set forth on the title page.

The Veteran testified in a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran does not have tinnitus that was incurred during his active duty service, within one year thereafter, or as a result of said service or any event, injury or disease that he experienced or incurred therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent causes or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

For a Veteran who served 90 days or more during a period of war, there is a presumption of service connection for a chronic disease if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza, 7 Vet. App. 498, 511-12.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b).

III.  Facts and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on that relevant to this remaining issue on appeal.  The Board finds the most pertinent evidence to consist of the Veteran's statements, the relevant VA examinations, his service treatment records (STRs), VA medical records, private medical records and the Disability Benefits Questionnaire (DBQ) that he submitted.

The Veteran contends that he now has tinnitus, and that it resulted from his exposure to loud noises while serving on active duty as a mechanized infantryman.  See, e.g., Transcript of Hearing Before the Board dated in June 2016; Correspondence/Letter received in November 2010.  Specifically, he contends that, as such, he was handling or in close proximity to discharging firearms and explosives and loud vehicle engines, among other things.  See id.

The Veteran also contends that his private physician has opined that he has tinnitus and that it is service-connected.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2012.  However, upon review of the Veteran's claims file, the Board finds no evidence of such an opinion by a physician.  The DBQ that the Veteran submitted along with that December 2012 VA Form 9 does not contain any such statement.  See Ear Conditions DBQ received in December 2012.  That DBQ does reflect an opinion by a physician that the Veteran has tinnitus; however, it does not reflect any opinion by the physician as to the etiology of the Veteran's tinnitus.

The Veteran's STRs do not reflect any in-service complaints or diagnosis of tinnitus.  Rather, they reflect that in July 1991 he was assessed as having otitis media.  His VA treatment records are silent as to the etiology of this condition.

The Veteran was afforded multiple VA examinations for his claimed tinnitus.  In June 2011, for example, he underwent one such examination, and the examiner noted that the Veteran did complain of tinnitus; however, the examiner was apparently unable to opine on the origin of the Veteran's tinnitus since the Veteran's claims file was not available for review.  After that examination, the examiner was provided with the Veteran's claims file, and the examiner then opined in an addendum opinion that the Veteran's claimed tinnitus was not caused by or a result of his military service since the condition was not documented in the Veteran's claims file.  In the Board's August 2016 remand, the undersigned VLJ determined that the June 2011 examiner's rationale, by way of her July 2011 addendum, was inadequate.  The undersigned directed the Agency of Original Jurisdiction (AOJ)/RO to obtain another VA examination with a more detailed, and adequate rationale.  Pursuant to that remand, in October 2016, the Veteran was afforded another VA examination.  In the DBQ associated with that examination, the examiner noted that the Veteran reported recurrent tinnitus, but the examiner opined that it was less likely than not caused by or a result of military noise exposure.  The basis for that opinion was that there was no evidence of any complaints of tinnitus or hearing loss during the Veteran's service or in the interim period between the time of his service and the time of that examination.  The examiner opined that this absence of any evidence of complaints of or treatment for tinnitus was significant. 

The Board notes that tinnitus is often associated with noise-induced hearing loss and ear and sinus infections.  See, e.g., https://www.nidcd.nih.gov/health/tinnitus.  Based on the Veteran's statements and his STRs, the Board does find that the Veteran was exposed to a significant amount of noise during his service and that he did experience an ear infection during his service.  However, not one medical professional has opined that the Veteran has tinnitus that was more likely than not incurred during or as a result of his active duty.  Furthermore, both of the aforementioned VA examinations found that the Veteran has normal hearing bilaterally.  As mentioned by the VA examiners, there is no evidence of any complaints of tinnitus in the Veteran's STRs or post-service medical records until the time of his claim.

After review of all of the evidence of record, with particular attention to that discussed above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has tinnitus that was incurred during or as a result of his active duty service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the Board notes that the absence of evidence of post-service treatment for tinnitus during or within one year of the Veteran's discharge is not the only factor relied upon by the Board in making this finding, but it is only one of several factors - including the most recent VA examination opinion - relied upon, and the Board's reliance upon this factor is consistent with the balanced holding in Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence).  

The Veteran's statements, service records and STRs do collectively indicate that he was exposed to a significant amount of noise and did have an ear infection during his active duty service, and he does say that he has suffered from tinnitus since then.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Nevertheless, the Board finds that the lay evidence of record, although credible and competent, is outweighed by the absence of any complaints of tinnitus or findings of any significant level of hearing loss during or after his active duty service and the unfavorable VA examination opinions.

As such, the Board finds that the Veteran is not entitled to service connection for tinnitus, and the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


